 

Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

  

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into this 19th day of March 2014 (the “Effective Date”) by and among 1st
Century Bancshares, Inc., a Delaware corporation (“Bancshares”), and Alan
Rothenberg (“Executive”), on the other hand, with respect to that certain
Employment Agreement, dated November 4, 2011, by and between Bancshares and
Executive (the “Agreement”).

 

The following shall amend the Agreement currently in effect as set forth herein.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Agreement.

 

WHEREAS, Bancshares has employed Executive as Chairman of the Board of Directors
(the “Board”) and Chief Executive Officer of Bancshares pursuant to the
Agreement;

 

WHEREAS, the Board and Executive have determined that it is advisable and
appropriate to amend the Agreement to extend the Initial Term for three (3)
additional years; and

 

WHEREAS, Section 25 of the Agreement provides that the Agreement may be amended
or supplemented only by a written instrument executed by Executive and
Bancshares.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the receipt and legal sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties agree as follows:

 

1.

Section 1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

“1.         Term.  Bancshares will employ Executive, and Executive will serve
Bancshares, under the terms of this Agreement for an initial term that shall
conclude on November 4, 2017 (the "Initial Term").  At the end of the Initial
Term, the term shall be automatically extended without further action of the
parties for additional one year periods (each an “Extended Term”) unless, sixty
(60) days before the expiration of the Initial Term, or any Extended Term, a
party provides notice in writing to the other party that the term shall not be
further extended.  As used herein, “Term” shall include the Initial Term and any
Extended Term, but the Term of Employment shall end upon any termination of
Executive’s employment with Bancshares as herein provided.  The period of time
between the Effective Date and the termination of Executive's employment
hereunder shall be referred to herein as the "Employment Period."”

 

2.

Bancshares represents and warrants to Executive and Executive represents and
warrants to Bancshares that (i) it has the power and authority to execute and
deliver this Amendment; and (ii) the execution, delivery and performance by such
party of this Amendment has been duly and validly authorized by all necessary
action on the part of such party, and no other proceedings other than those
previously taken or conducted on the part of such party are necessary to approve
and authorize this Amendment.

 

3.

Except as modified by this Amendment, all other provisions, terms and conditions
of the Agreement shall remain in full force and effect.

 

4.

This Amendment, along with the Agreement, contain all of the terms and
conditions agreed upon by the parties hereto regarding the subject matter of
this Amendment and the Agreement. Any prior or contemporaneous agreements,
promises, negotiations or representations, either oral or written, relating to
the subject matter of this Amendment and/or the Agreement not expressly set
forth in this Amendment and/or the Agreement are of no force or effect.

 

 

 

Page 1 of 2

 

 
 

--------------------------------------------------------------------------------

 

 

5.

Any waiver, alteration, modification or amendment of any of the terms of this
Amendment shall be valid only if made in writing and signed by the parties
hereto. Each party hereto, from time to time, may waive his or its rights
hereunder without affecting a waiver with respect to any subsequent occurrence
or transaction.

 

6.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California applicable to contracts made and to be performed
entirely within such State.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of March 19, 2014.

 

  

1ST CENTURY BANCSHARES, INC.

 

 

By:

/s/ Eric M. George

 

 

 

 

Name:

Eric George

 

 

 

 

Title:

Chairman Board Compensation Committee

 

 

 

EXECUTIVE

 

 

/s/ Alan I. Rothenberg  

Alan Rothenberg

 

  

 

 

Page 2 of 2